UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 001-13533 NOVASTAR FINANCIAL, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 74-2830661 (State or Other Jurisdiction of Incorporation or (I.R.S. Employer Identification No.) Organization) 2114 Central Street, Suite 600, Kansas City, MO (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, Including Area Code: (816) 237-7000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares of the Registrant’s Common Stock outstanding on October 31, 2010 was 9,368,053. NOVASTAR FINANCIAL, INC. FORM 10-Q For the Quarterly Period Ended September 30, 2010 TABLE OF CONTENTS Part I Financial Information Item 1. Financial Statements (Unaudited) 1 Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Operations 2 Condensed Consolidated Statement of Shareholders’ Deficit 3 Condensed Consolidated Statements of Cash Flows 4 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 37 Part II Other Information 38 Item 1. Legal Proceedings 38 Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3. Defaults Upon Senior Securities 40 Item 4. Removed and Reserved 40 Item 5. Other Information 40 Item 6. Exhibits 40 Signatures 41 PART I. FINANCIAL INFORMATION Item 1. Financial Statements NOVASTAR FINANCIAL, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited; dollars in thousands, except share and per share amounts) September 30, December 31, Assets Current Assets Cash and cash equivalents $ $ Mortgage securities (includes CDO securities of $1,230 and $959, respectively) Notes receivable, net of allowance of $742 and $300, respectively Other current assets (includes CDO other assets of $348 and $428, respectively) Total current assets Securitization Trust Assets Mortgage loans – held-in-portfolio, net of allowance of $0 and $712,614, respectively - Accrued interest receivable - Real estate owned - Total securitization trust assets - Non-Current Assets Fixed assets, net of depreciation Goodwill - Other assets Total non-current assets Total assets $ $ Liabilities and Shareholders’ Deficit Liabilities: Current Liabilities Accounts payable $ $ Accrued expenses Dividends payable Other current liabilities (includes CDO debt and other liabilities of $1,578 and $1,396, respectively) Total current liabilities Securitization Trust Liabilities Due to servicer - Other securitization trust liabilities - Asset-backed bonds secured by mortgage loans - Total securitization trust liabilities - Non-Current Liabilities Junior subordinated debentures Other liabilities Total non-current liabilities Total liabilities Commitments and contingencies (Note 7) Shareholders’ deficit: Capital stock, $0.01 par value, 50,000,000 shares authorized: Redeemable preferred stock, $25 liquidating preference per share; 2,990,000 shares, issued and outstanding 30 30 Convertible participating preferred stock, $25 liquidating preference per share; 2,100,000 shares, issued and outstanding 21 21 Common stock, 9,368,053, issued and outstanding 94 94 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Other ) ) Total NovaStar Financial, Inc. (“NFI”) shareholders’ deficit ) ) Noncontrolling interests ) ) Total shareholders’ deficit ) ) Total liabilities and shareholders’ deficit $ $ See notes to condensed consolidated financial statements. 1 NOVASTAR FINANCIAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited; dollars in thousands, except per share amounts) For the Nine Months For the Three Months Ended September 30, Ended September 30, Income and Revenues: Service fee income $ Interest income – mortgage loans - Interest income – mortgage securities Total Costsand Expenses: Cost of services Interest expense – asset-backed bonds - Provision for credit losses - Servicing fees - Premiums for mortgage loan insurance - ) Selling, general and administrative expense Gain on derecognition of securitization trusts ) - - - Other (income) expense ) ) Total ) Other income (expense) ) ) Interest expense on trust preferred securities ) Income (loss) before income tax expense ) ) Income tax (benefit) expense ) ) Net income (loss) ) ) Less: Net loss attributable to noncontrolling interests ) Net income (loss) attributable to NFI $ $ ) $ $ ) Earnings (Loss) Per Share attributable to NFI: Basic $ $ ) $ ) $ ) Diluted
